Cite as: 570 U. S. ____ (2013)          1

                    THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
 LINDA LANUS, AS PERSONAL REPRESENTATIVE OF THE
  ESTATE OF ERIC K. LANUS v. UNITED STATES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
  STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT
              No. 12–862.   Decided June 27, 2013

   The petition for a writ of certiorari is denied.
   JUSTICE THOMAS, dissenting from denial of certiorari.
   Petitioner Linda Lanus asks the Court to revisit our
decision in Feres v. United States, 340 U. S. 135 (1950),
which interpreted the Federal Tort Claims Act (FTCA) to
deny military personnel the ability to recover for injuries
resulting from the negligence of federal employees. I would
grant the petition to reconsider Feres’ exclusion of claims
by military personnel from the scope of the FTCA.
   The FTCA is a sweeping waiver of sovereign immunity
that, under specified circumstances, renders the Govern-
ment liable for money damages for a variety of injuries
caused by the negligence of Government employees. 28
U. S. C. §1346(b)(1). As written, the FTCA “renders the
United States liable to all persons, including service-
men, injured by the negligence of Government employ-
ees.” United States v. Johnson, 481 U. S. 681, 693 (1987)
(SCALIA, J., dissenting). While the Act contains a number
of exceptions to this broad waiver of immunity, “none
generally precludes FTCA suits brought by servicemen.”
Ibid. Congress contemplated such an exception, Feres,
supra, at 139, but codified language that is far more lim-
ited. See §2680(j) (excluding from waiver “[a]ny claim
arising out of the combatant activities of the military or
naval forces, or the Coast Guard, during time of war”
(emphasis added)).
   Nevertheless, in Feres, the Court held that “the Gov-
ernment is not liable under the [FTCA] for injuries to
2                 LANUS v. UNITED STATES

                    THOMAS, J., dissenting

servicemen where the injuries arise out of or are in the
course of activity incident to service.” 340 U. S., at 146.
There is no support for this conclusion in the text of the
statute, and it has the unfortunate consequence of depriv-
ing servicemen of any remedy when they are injured by
the negligence of the Government or its employees. I tend
to agree with Justice Scalia that “Feres was wrongly de-
cided and heartily deserves the widespread, almost uni-
versal criticism it has received.” Johnson, supra, at 700
(internal quotation marks omitted). At a bare minimum,
it should be reconsidered.
   The instant petition asks the Court to do just that. I
would grant this request. Private reliance interests on a
decision that precludes tort recoveries by military person-
nel are nonexistent, and I see no other reason why the
Court should hesitate to bring its interpretation of the FTCA
in line with the plain meaning of the statute. I, there-
fore, respectfully dissent from the Court’s decision to deny
this petition.